 



EXHIBIT 10.1
SOMAXON PHARMACEUTICALS, INC.
EMPLOYMENT AGREEMENT
     Employment Agreement (this “Agreement”) made and entered into as of May 15,
2006, between Somaxon Pharmaceuticals, Inc., a Delaware corporation (the
“Company”), and Matthew Onaitis, an individual (“Executive”).
W I T N E S S E T H:
     Whereas, the Company desires to employ Executive and Executive desires to
accept employment with Company upon the terms and conditions hereinafter set
forth;
     Now, Therefore, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, it is hereby
agreed as follows:
          1. Position and Duties. Executive shall diligently and conscientiously
devote Executive’s full business time, attention, energy, skill and diligent
efforts to the business of the Company and the discharge of Executive’s duties
hereunder. Executive’s duties under this Agreement shall be to serve as Vice
President, Legal Affairs, with the responsibilities, rights, authority and
duties customarily pertaining to such office and as may be established from time
to time by or under the direction of the Board of Directors of the Company (the
“Board”) or its designees. Executive’s initial responsibilities shall be the
ultimate management of all Somaxon legal, including securities activities.
Executive shall report to the Board and the President and Chief Executive
Officer of the Company. Executive shall also act as an officer and/or director
and/or manager of such affiliates of the Company as may be designated by the
Board from time to time, commensurate with Executive’s office, all without
further compensation, other than as provided in this Agreement. As an exempt,
salaried employee, Executive will be expected to work such hours as required by
the nature of Executive’s work assignments.
          2. Place and Term of Employment. Executive’s performance of services
under this Agreement shall be rendered in San Diego County, California, subject
to necessary travel requirements of Executive’s position and duties hereunder.
Executive’s employment shall not be for a particular term and may be terminated
by either Executive or the Company at any time, for any reason or no reason,
subject to the provisions contained in Paragraph 7.
          3. Compensation.
               (a) Base Salary. The Company shall pay to Executive base salary
compensation at an annual rate of $210,000. Following the end of the Company’s
fiscal year 2006, and annually thereafter, the Board shall review Executive’s
base salary in light of the performance of Executive and the Company, and may,
in its sole discretion, maintain or increase (but not decrease) such base salary
by an amount it determines to be appropriate. Executive’s annual base salary
payable hereunder, as it may be maintained or increased from time to time, is
referred to herein as “Base Salary.” Base Salary shall be paid in equal
installments in accordance with the Company’s payroll practices in effect from
time to time for executive officers, but in no event less frequently than
monthly.
               (b) Bonus Plan. The Company shall adopt a bonus program providing
for annual bonus awards to Executive and the Company’s other eligible employees
dependent upon, among other things, the achievement of certain performance
levels by the Company, the nature, magnitude and quality of the services
performed by Executive for the Company and the compensation paid for positions

 



--------------------------------------------------------------------------------



 



of comparable responsibility and authority within the Company’s industry (the
“Company Employee Bonus Plan”).
               (c) Signing Bonus. Executive shall be eligible to receive a
one-time cash bonus payment of $40,000 payable on the first regularly scheduled
payroll date following the execution of this Agreement. In addition, the Company
shall gross-up Executive for all taxes payable with respect to such sign-on
bonus (the bonus plus any gross-up payment, the “Total Sign-on Payments”). If
Executive’s employment with the Company is terminated by Executive for any
reason other than for Good Reason pursuant to Paragraph 7(c)(i) or if the
Company terminates Executive’s employment for Cause pursuant to
Paragraph 7(b)(i) during the period commencing on the date of execution of this
Agreement and ending on the first anniversary of the execution of this
Agreement, Executive shall repay to the Company such portion of the Total
Sign-on Payment as is determined by multiplying (i) the Total Sign-on Payment
paid by the Company pursuant to this Section 4(c) as of the date of termination
by (ii) a fraction determined by dividing (A) the total number of days remaining
from the date of termination through the first anniversary of the execution of
this Agreement, by (B) three hundred sixty-five (365). The Company shall have
the right to offset such amounts against any compensation otherwise payable to
Executive on the date of termination.
               (d) Option Grant. As additional consideration for the services to
be rendered by Executive under this Agreement, the Company will grant to
Executive stock options to purchase 75,000 shares of the Company’s common stock,
subject to approval of the Board. The exercise price per share of such options
will be equal to the fair market value per share on the date the options are
granted. The stock options will vest over four years with 1/4 of the shares
subject to the stock options vesting on the first anniversary of the date the
stock options are granted, and the remainder vesting monthly at a rate of 1/48th
on the first day of each calendar month thereafter until all shares are vested.
The stock options will be granted under the Company’s 2005 Equity Incentive
Award Plan (the “Option Plan”) and will be subject to the terms and conditions
applicable to stock options granted under that plan, as described in that plan
and the applicable stock option agreement.
               (e) Legal Education and State Bar Dues. The Company shall pay the
costs of Executive’s State Bar dues, his required Continuing Legal Education
courses and those professional education programs reasonably necessary for the
performance of Executive’s duties as the Company’s chief legal officer.
          4. Benefits. Executive shall be eligible to participate in all
employee benefit programs of the Company offered from time to time during the
term of Executive’s employment by the Company to employees or executive officers
of Executive’s rank, to the extent that Executive qualifies under the
eligibility provisions of the applicable plan or plans, in each case consistent
with the Company’s then-current practice as approved by the Board from time to
time. Except to the extent financially feasible for the Company, the foregoing
shall not be construed to require the Company to establish such plans or to
prevent the modification or termination of such plans once established, and no
such action or failure thereof shall affect this Agreement. Executive recognizes
that the Company has the right, in its sole discretion, to amend, modify or
terminate its benefit plans without creating any rights in Executive.
          5. Vacation. Executive shall be entitled to paid vacation and sick
time (“PTO”) of up to four weeks per calendar year, with such number of weeks
being pro-rated for the remainder of the 2006 calendar year. Executive may
roll-over unused PTO time from one calendar year to another, subject to a
maximum of six weeks of accrued PTO.

 



--------------------------------------------------------------------------------



 



          6. Business Expenses. The Company shall promptly reimburse Executive
for Executive’s reasonable and necessary expenditures for travel, entertainment
and similar items made in furtherance of Executive’s duties under this Agreement
consistent with the policies of the Company as applied to all executive
officers. Executive shall document and substantiate such expenditures as
required by the policies of the Company as applied to all executive officers,
including an itemized list of all expenses incurred, the business purposes for
which such expenses were incurred, and such receipts as Executive reasonably has
been able to obtain.
          7. Termination of Employment.
               (a) Death or Disability.
                    (i) In the event of Executive’s death, Executive’s
employment with the Company shall automatically terminate.
                    (ii) Each of the Company and Executive shall have the right
to terminate Executive’s employment in the event of Executive’s Disability.
“Disability” as used in this Agreement shall have meaning set forth in
Section 22(e)(3) of the Internal Revenue Code, which as of the date of this
Agreement is as follows: “An individual is permanently and totally disabled if
he is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.” A termination of Executive’s employment by
either party for Disability shall be communicated to the other party by written
notice, and shall be effective on the 10th day after receipt of such notice by
the other party (the “Disability Effective Date”), unless Executive returns to
full-time performance of Executive’s duties before the Disability Effective
Date.
               (b) By the Company.
                    (i) The Company shall have the right to terminate
Executive’s employment for Cause. “Cause” as used in this Agreement shall mean:
                         (a) Executive’s breach of any of the covenants
contained in Paragraphs 8, 9, and 10 of this Agreement;
                         (b) Executive’s conviction by, or entry of a plea of
guilty or nolo contendere in, a court of competent and final jurisdiction for
any crime involving moral turpitude or punishable by imprisonment in the
jurisdiction involved;
                         (c) Executive’s commission of an act of fraud, whether
prior to or subsequent to the date hereof upon the Company;
                         (d) Executive’s continuing repeated willful failure or
refusal to perform Executive’s duties as required by this Agreement (including,
without limitation, Executive’s inability to perform Executive’s duties
hereunder as a result of chronic alcoholism or drug addiction and/or as a result
of any failure to comply with any laws, rules or regulations of any governmental
entity with respect to Executive’s employment by the Company);
                         (e) Executive’s gross negligence, insubordination or
material violation of any duty of loyalty to the Company or any other material
misconduct on the part of Executive;

 



--------------------------------------------------------------------------------



 



                         (f) Executive’s intentional commission of any act which
Executive knows (or reasonably should know) is likely to be materially
detrimental to the Company’s business or goodwill; or
                         (g) Executive’s material breach of any other provision
of this Agreement, provided that termination of Executive’s employment pursuant
to this subsection (g) shall not constitute valid termination for good cause
unless Executive shall have first received written notice from the Board stating
with specificity the nature of such breach and affording Executive at least
twenty days to correct the breach alleged.
Nothing in this Paragraph 7(b)(i) shall prevent Executive from challenging the
Board’s determination that Cause exists or that Executive has failed to cure any
act (or failure to act) that purportedly formed the basis for the Board’s
determination, under the arbitration procedures set forth in Paragraph 19 below.
                    (ii) The Company shall have the right to terminate
Executive’s employment hereunder without Cause at any time.
               (c) By Executive.
                    (i) Executive shall have the right to terminate his
employment with the Company for Good Reason (as defined below), upon 30 days’
written notice to the Board given within 60 days following the occurrence of an
event constituting Good Reason; provided that the Company shall have 20 days
after the date such notice has been given to the Board in which to cure the
conduct specified in such notice. Executive’s continued employment during such
20-day period shall not constitute Executive’s consent to, or a waiver of rights
with respect to, any act or failure to act constituting Good Reason hereunder.
                    (ii) For purposes of this Agreement “Good Reason” shall
mean:
                         (a) a change in Executive’s position or
responsibilities (including reporting responsibilities) that represents a
substantial reduction in the position or responsibilities as in effect
immediately prior thereto; the assignment to Executive of any duties or
responsibilities that are materially inconsistent with such position or
responsibilities; or any removal of Executive from or failure to reappoint or
reelect Executive to any of such positions, except in connection with the
termination of Executive’s employment for Cause, as a result of his or her
Disability or death, or by Executive other than for Good Reason;
                         (b) a reduction in Executive’s Base Salary other than
in connection with a general reduction in wages for all employees of the Company
and its parent and subsidiaries, if any;
                         (c) the Company requiring Executive (without
Executive’s consent) to be based at any place outside a 50-mile radius of his or
her initial place of employment with the Company, except for reasonably required
travel on the Company’s business;
                         (d) the Company’s failure to provide Executive with
compensation and benefits substantially equivalent (in terms of benefit levels
and/or reward opportunities) to those provided for under each of the Company’s
material employee benefit plans, programs and practices as in effect from time
to time; or

 



--------------------------------------------------------------------------------



 



                         (e) any material breach by the Company of its
obligations to Executive under this Agreement.
                    (iii) Executive shall have the right to terminate his or her
employment hereunder without Good Reason upon 30 days’ written notice to the
Company, and such termination shall not in and of itself be a breach of this
Agreement.
               (d) Termination Payments.
                    (i) If Executive’s employment with the Company is terminated
pursuant to Paragraph 7(a)(i) (i.e., death), the Company shall pay to Executive
(a) his or her accrued but unpaid Base Salary through the date of termination
(plus all accrued and unpaid expenses reimbursable in accordance with
Paragraph 6), (b) any accrued but unused PTO, and (c) at the discretion of the
Board, an annual bonus for the year in which Executive’s death occurs, prorated
through the date of death, based on the Board’s good-faith estimate of the
actual amount, if any, that would have been payable for such year under the
Company Employee Bonus Plan (assuming Executive had remained employed by the
Company through the end of such year) in accordance with Paragraph 3(b).
                    (ii) If Executive’s employment with the Company is
terminated pursuant to Paragraph 7(a)(ii) (i.e., Disability), the Company shall
pay to Executive (a) his or her accrued but unpaid Base Salary through the date
of termination (plus all accrued and unpaid expenses reimbursable in accordance
with Paragraph 6), (b) any accrued but unused PTO, (c) an amount equal to
Executive’s actual Base Salary (not including any bonus payable) for the 6 month
period immediately prior to such termination, payable in 6 equal installments
during the 6 month period following such termination, and (d) at the discretion
of the Board, an annual bonus for the year in which Executive’s Disability
occurs, prorated through the date of termination, based on the Board’s
good-faith estimate of the actual amount, if any, that would have been payable
for such year under the Company Employee Bonus Plan (assuming Executive had
remained employed by the Company through the end of such year) in accordance
with Paragraph 3(b).
                    (iii) If Executive’s employment with the Company is
voluntarily terminated by Executive pursuant to Paragraph 7(c)(i) (i.e., Good
Reason), or if the Company terminates Executive’s employment with the Company
other than pursuant to Paragraphs 7(a) or 7(b)(i), then the Company shall pay to
Executive the following, which Executive acknowledges to be fair and reasonable,
as consideration for the Release described in Paragraph 7(f):
                         (a) Executive’s accrued but unpaid Base Salary through
the date of termination (plus all accrued and unpaid expenses reimbursable in
accordance with Paragraph 6);
                         (b) any accrued but unused PTO;
                         (c) at the discretion of the Board, an annual bonus for
the year in which Executive’s employment is terminated, prorated through the
date of termination, based on the Board’s good-faith estimate of the actual
amount, if any, that would have been payable for such year under the Company
Employee Bonus Plan (assuming Executive had remained employed by the Company
through the end of such year) in accordance with Paragraph 3(b);
                         (d) subject to Paragraphs 7(d)(vi) and 7(g) below, an
amount equal to Executive’s actual Base Salary (not including any bonus payable)
for the 6 month period immediately prior to such termination, payable in 6 equal
installments during the 6 month period following such termination;

 



--------------------------------------------------------------------------------



 



                         (e) the Company shall pay all costs which the Company
would otherwise have incurred to maintain all of Executive’s health, welfare and
retirement benefits (either on the same or substantially equivalent terms and
conditions) if Executive had continued to render services to the Company for 6
continuous months after the date of his or her termination of employment; and
                         (f) notwithstanding any provision to the contrary in
Executive’s options under the Option Plan or other plan (including, without
limitation, the expiration dates or vesting provisions thereof) or any
restricted stock agreement, (i) the unvested portion, if any, of Executive’s
outstanding options shall be deemed to have vested on the date of termination
with respect to the number of shares that would have vested had Executive
remained employed by the Company for 12 months following such termination, and
Executive shall have 180 days from the date of termination to exercise such
options, and (ii) any restrictions with respect to any restricted shares of the
Company’s capital stock that Executive then holds shall immediately lapse with
respect to the number of restricted shares that would have vested had Executive
remained employed by the Company for 12 months following such termination.
                    (iv) If Executive’s employment with the Company is
terminated by the Company pursuant to Paragraph 7(b)(i) (i.e., for Cause), or
Executive voluntarily terminates his employment with the Company other than
pursuant to Paragraphs 7(a) or 7(c)(i), without limiting or prejudicing any
other legal or equitable rights or remedies which the Company may have upon such
breach by Executive, the Company shall pay Executive his or her accrued but
unpaid Base Salary and any accrued but unused PTO (plus all accrued and unpaid
expenses reimbursable in accordance with Paragraph 6) through the date of
termination.
                    (v) In addition to the foregoing, upon the termination of
Executive’s employment, Executive shall be entitled to any other rights,
compensation and/or benefits as may be due to Executive in accordance with the
terms and provisions of any other benefit, compensation, incentive, medical,
disability or life insurance plans, programs or agreements of the Company in
effect upon such termination.
                    (vi) Executive shall not be required to mitigate amounts
payable under this Agreement by seeking other employment or otherwise; provided,
however, if the termination giving rise to the payments described in
Paragraph 7(d)(iii)(d) above results from the Executive’s voluntary termination
of his employment with the Company pursuant to Paragraph 7(c)(i) (i.e., Good
Reason), then during the 6 month period specified in Paragraph 7(d)(iii)(d)
above, any compensation, income, or benefits earned by or paid to Executive (in
cash or otherwise) by any company, business, enterprise, or other employer other
than the Company (whether as an employee of, or consultant or independent
contractor to, such employer, or otherwise) shall reduce the amount of severance
payments payable pursuant to Paragraph 7(d)(iii)(d) on a dollar-for-dollar
basis. If any payment to be made to Executive pursuant to Paragraph 7(d)(iii)(d)
is delayed pursuant to Paragraph 7(g) below, and such payment is reduced
pursuant to this Paragraph 7(d)(iv), the net payment that would be due to
Executive absent the operation of Paragraph 7(g) shall be paid to Executive in a
lump sum as soon as permitted under Paragraph 7(g) below.
                    (vii) The termination payments described above shall
supersede any severance program, plan or policy that may be adopted by the
Company with respect to its employees generally, and the terms of this Paragraph
7(d) shall control in the event of any discrepancy with such severance program,
plan or policy.

 



--------------------------------------------------------------------------------



 



               (e) Change in Control.
                    (i) In the event of any Change in Control (defined below)
during the term of Executive’s employment with the Company, notwithstanding any
provision to the contrary in Executive’s options under the Option Plan or other
plan (including, without limitation, the expiration dates or vesting provisions
thereof) or any restricted stock agreement (1) (A) 50% of any unvested portion
of such options shall be deemed to have vested on the date of the Change in
Control and (B) the remaining unvested portion of such options shall vest on the
date that is 12 months from the closing of such Change in Control, subject to
Executive’s continuing service with the Company or any parent or subsidiary or
successor on such date, and (2) (A) the restrictions with respect to 50% of the
restricted shares of the Company’s capital stock that Executive then holds shall
immediately lapse on the date of the Change in Control and (B) the restrictions
with respect to any remaining restricted shares shall lapse on the date that is
12 months from the closing of such Change in Control, subject to Executive’s
continuing service with the Company or any parent or subsidiary or successor on
such date.
                    (ii) Following a Change in Control, if Executive’s
employment with the Company is voluntarily terminated by Executive pursuant to
Paragraph 7(c)(i) (i.e., Good Reason), or if the Company terminates Executive’s
employment with the Company other than pursuant to Paragraphs 7(a) or 7(b)(i),
then, in addition to the application of Paragraph 7(d)(iii) to such situation,
notwithstanding any provision to the contrary in Executive’s options under the
Option Plan or other plan (including, without limitation, the expiration dates
or vesting provisions thereof) or any restricted stock agreement, (1) any
unvested portion of such options shall be deemed to have vested on the date of
termination and Executive shall have 180 days from the date of termination to
exercise such options and (2) any restrictions with respect to restricted shares
of the Company’s capital stock that Executive then holds shall immediately lapse
on the date of termination.
                    (iii) “Change in Control” means and includes each of the
following:
                         (a) the acquisition, directly or indirectly, by any
“person” or “group” (as those terms are defined in Sections 3(a)(9), 13(d) and
14(d) of the Exchange Act and the rules thereunder) of “beneficial ownership”
(as determined pursuant to Rule 13d-3 under the Exchange Act) of securities
entitled to vote generally in the election of directors (“voting securities”) of
the Company that represent 50% or more of the combined voting power of the
Company’s then outstanding voting securities, other than:
                         (1) an acquisition by a trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or
                         (2) an acquisition of voting securities by the Company
or a corporation owned, directly or indirectly by the stockholders of the
Company in substantially the same proportions as their ownership of the stock of
the Company, or
                         (3) an acquisition of voting securities pursuant to a
transaction described in subsection (c) below that would not be a Change in
Control under subsection (c);
          Notwithstanding the foregoing, the following event shall not
constitute an “acquisition” by any person or group for purposes of this
Paragraph 7(e)(iii)(a): an acquisition of the Company’s

 



--------------------------------------------------------------------------------



 



securities by the Company which causes the Company’s voting securities
beneficially owned by a person or group to represent 50% or more of the combined
voting power of the Company’s then outstanding voting securities; provided,
however, that if a person or group shall become the beneficial owner of 50% or
more of the combined voting power of the Company’s then outstanding voting
securities by reason of share acquisitions by the Company as described above and
shall, after such share acquisitions by the Company, become the beneficial owner
of any additional voting securities of the Company, then such acquisition shall
constitute a Change in Control; or
                         (b) during any period of two consecutive years,
individuals who, at the beginning of such period, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Subparagraphs (a) or (c) of this Paragraph 7(e)(iii)) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof; or
                         (c) the consummation by the Company (whether directly
involving the Company or indirectly involving the Company through one or more
intermediaries) of (x) a merger, consolidation, reorganization, or business
combination or (y) a sale or other disposition of all or substantially all of
the Company’s assets or (z) the acquisition of assets or stock of another
entity, in each case other than a transaction:
                         (1) which results in the Company’s voting securities
outstanding immediately before the transaction continuing to represent (either
by remaining outstanding or by being converted into voting securities of the
Company or the person that, as a result of the transaction, controls, directly
or indirectly, the Company or owns, directly or indirectly, all or substantially
all of the Company’s assets or otherwise succeeds to the business of the Company
(the Company or such person, the “Successor Entity”)), directly or indirectly,
at least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
                         (2) after which no person or group beneficially owns
voting securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this paragraph (2) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction; or
                         (d) the Company’s stockholders approve a liquidation or
dissolution of the Company.
          For purposes of Subparagraph 7(e)(iii)(a) above, the calculation of
voting power shall be made as if the date of the acquisition were a record date
for a vote of the Company’s stockholders, and for purposes of Subparagraph
7(e)(iii)(c) above, the calculation of voting power shall be made as if the date
of the consummation of the transaction were a record date for a vote of the
Company’s stockholders.
               (f) Condition Precedent. If Executive’s employment with the
Company is voluntarily terminated by Executive pursuant to Paragraph 7(c)(i)
(i.e., Good Reason) or if the Company terminates Executive’s employment with the
Company other than pursuant to Paragraphs 7(a) or 7(b)(i), prior to the receipt
of any payments or benefits provided by Paragraphs 7(d)(iii) and 7(e)(ii) on
account of

 



--------------------------------------------------------------------------------



 



the occurrence of such termination of Executive’s employment with the Company,
Executive shall execute a “Release” in the form attached hereto as Exhibit A or
Exhibit B, as appropriate. Such Release shall specifically relate to all of
Executive’s rights and claims in existence at the time of such execution and
shall confirm Executive’s obligations under the Proprietary Information and
Inventions Agreement (as defined below). It is understood that, in the event
that Executive is at least 40 years old on the date of the termination of his or
her employment with the Company, Executive has a certain period to consider
whether to execute such Release, and Executive may revoke such Release within 7
business days after execution. In the event Executive does not execute such
Release within the applicable period, or if Executive revokes such Release
within the subsequent 7 business day period, Executive shall not be entitled to
the aforesaid payments and benefits.
               (g) Delay of Payments. Notwithstanding anything to the contrary
in this Paragraph 7, the parties acknowledge and agree that any payment to be
made, or benefit provided, to Executive pursuant to this Paragraph 7 shall be
delayed to the extent necessary for this Agreement and such payment or benefit
to comply with Section 409A of the Code; provided that if any payment to be made
to Executive is delayed pursuant to this Subparagraph 7(g), such payment or
benefit shall be paid to Executive in a lump sum as soon as permitted under
Section 409A of the Code. In the event the Company and Executive mutually
determine that a change in applicable law following the Effective Date causes
the payments to be made, or benefits to be provided, to Executive pursuant to
this Paragraph 7 not to be subject to Section 409A of the Code, such payments
and benefits payable thereafter to Executive shall be paid in accordance with
this Paragraph 7 without reference to this Paragraph 7(g). In addition, in the
event the Company and Executive mutually determine that a change in applicable
law following the Effective Date causes the payments to be made, or benefits to
be provided, to be payable to Executive without a delay but in another manner
that complies with Section 409A of the Code, the Company and Executive agree to
amend this Agreement at such time to reform the payment provisions of this
Paragraph 7 to provide economic benefits to Executive that are as close as
possible to those contemplated by this Paragraph 7 without reference to this
Paragraph 7(g) but that still comply with Section 409A of the Code.
          8. Proprietary Information and Inventions Agreement. As a condition of
employment, Executive will be required to sign and comply with the Proprietary
Information and Inventions Agreement in the form attached hereto as Exhibit C
which prohibits unauthorized use or disclosure of the Company’s proprietary
information. In Executive’s work for the Company, Executive will be expected not
to use or disclose any confidential information, including trade secrets, of any
former employer or other person to whom Executive has an obligation of
confidentiality. Rather, Executive will be expected to use only that information
which is generally known and used by persons with training and experience
comparable to Executive’s, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company. Executive agrees that he or she will not bring onto
Company premises any unpublished documents or property belonging to any former
employer or other person to whom Executive has an obligation of confidentiality.
          9. Minimum Business Hours; Non-Solicitation; etc.
               (a) Nonsolicitation of Employees or Consultants. Executive agrees
that for a period of one year after termination of Executive’s employment with
the Company (the “Nonsolicitation Period”), Executive will not directly or
indirectly induce or solicit any of the Company’s employees or consultants to
leave their employment.
               (b) Nonsolicitation of Customers. Executive agrees that all
customers of the Company or any of its subsidiaries for which Executive has or
will provide services during the term of Executive’s employment with the
Company, and all prospective customers from whom Executive has solicited
business while in the employ of the Company, shall be solely the customers of
the Company or

 



--------------------------------------------------------------------------------



 



such subsidiary. Executive agrees that, for the Nonsolicitation Period,
Executive shall neither directly nor indirectly solicit business as to products
or services competitive with those of the Company or any of its subsidiaries,
from any of the Company’s or any of its subsidiaries’ customers with whom
Executive had contact within one year prior to Executive’s termination.
               (c) Scope of Covenants. Executive agrees that the covenants
contained in this Paragraph 9 are reasonable with respect to their duration,
geographic area and scope. If, at the time of enforcement of this Paragraph 9, a
court holds that the restrictions stated herein are unreasonable under the
circumstances then existing, the parties hereto agree that the maximum period,
scope or geographic area legally permissible under such circumstances will be
substituted for the period, scope or area stated herein.
               (d) Equitable Relief. In the event of a breach of this
Paragraph 9 by Executive, the Company shall, in addition to all other remedies
available to it, be entitled to equitable relief by way of an injunction and any
other legal or equitable remedies.
          10. Nondisparagement. Executive will not at any time during or after
the term of Executive’s employment with the Company directly (or through any
other person or entity) make any public statements (whether orally or in
writing) which are intended to be derogatory or damaging to the Company or any
of its subsidiaries, their respective businesses, activities, operations,
affairs, reputations or prospects or any of their respective officers,
employees, directors, partners, agents or shareholders; provided that Executive
may comment generally on industry matters in response to inquiries from the
press and in other public speaking engagements. The Company shall not at any
time during or after the term of Executive’s employment with the Company,
directly (or through any other person or entity) make any public statements
(whether oral or in writing) which are intended to be derogatory or damaging
concerning Executive.
          11. Indemnification; Directors & Officers Insurance.
               (a) The Company shall indemnify Executive to the maximum extent
permitted by law and by the charter and bylaws of Company if Executive is made a
party, or threatened to be made a party, to any threatened or pending legal
action, suit or proceeding, whether civil, criminal, administrative or
investigative, by reason of the fact that Executive is or was an officer,
director, manager, member, partner or employee of the Company, in which capacity
Executive is or was serving at the Company’s request, against reasonable
expenses (including reasonable attorneys’ fees), judgments, fines and settlement
payments incurred by him or her in connection with such action, suit or
proceeding.
               (b) The Company shall use reasonable commercial efforts to
maintain directors & officers insurance for the benefit of Executive and other
executive officers and directors with a level of coverage comparable to other
companies in the Company’s industry at a similar stage of development.
               (c) Concurrently with entering into this Agreement, the Company
and Executive will enter into an Indemnification Agreement in the form attached
hereto as Exhibit D.
          12. Representation of the Parties. Executive represents and warrants
to the Company that Executive has the capacity to enter into this Agreement and
the other agreements referred to herein, and that the execution, delivery and
performance of this Agreement and such other agreements by Executive will not
violate any agreement, undertaking or covenant to which Executive is party or is
otherwise bound. The Company represents to Executive that it is duly formed and
is validly existing under the laws of the State of Delaware, that it is fully
authorized and empowered by action of its Board to enter into this Agreement and
the other agreements referred to herein, and that performance of its

 



--------------------------------------------------------------------------------



 



obligations under this Agreement and such other agreements will not violate any
agreement between it and any other person, firm or other entity.
          13. Key Man Insurance. The Company will have the right throughout the
term of Executive’s employment with the Company to obtain or increase insurance
on Executive’s life in such amount as the Board determines, in the name of the
Company or and for its sole benefit or otherwise, in the discretion of the
Board. Upon reasonable advance notice, Executive will cooperate in any and all
necessary physical examinations without expense to Executive, supply
information, and sign documents, and otherwise cooperate fully with the Company
as the Company may request in connection with any such insurance. Executive
warrants and represents that, to Executive’s best knowledge, Executive is in
good health and does not suffer from any medical condition which might interfere
with the timely performance of Executive’s obligations under this Agreement. To
the extent the Company elects to obtain a policy of insurance on the life of
Executive, unless an alternative life insurance benefit has been established for
the Company’s executive officers, including Executive, the Company shall also
obtain and pay for a whole life insurance policy providing for payment of not
less than the equivalent of one year’s Base Salary in benefits to Executive’s
designated beneficiaries (this policy shall be in addition to any coverage
provided by the Company’s group life insurance plan provided to employees
generally).
          14. Notices. All notices given under this Agreement shall be in
writing and shall be deemed to have been duly given (a) when delivered
personally, (b) three business days after being mailed by first class certified
mail, return receipt requested, postage prepaid, (c) one business day after
being sent by a reputable overnight delivery service, postage or delivery
charges prepaid, or (d) on the date on which a facsimile is transmitted to the
parties at their respective addresses stated below. Any party may change its
address for notice and the address to which copies must be sent by giving notice
of the new addresses to the other parties in accordance with this Paragraph 14,
except that any such change of address notice shall not be effective unless and
until received.
If to the Company:
Somaxon Pharmaceuticals, Inc.
Attn: Kenneth Cohen
12750 High Bluff Drive, Suite 310
San Diego, CA 92130
If to Executive:
Matthew Onaitis
12343 Caminito Granate
San Diego, CA 92130
          15. Entire Agreement, Amendments, Waivers, Etc.
               (a) No amendment or modification of this Agreement shall be
effective unless set forth in a writing signed by the Company and Executive. No
waiver by either party of any breach by the other party of any provision or
condition of this Agreement shall be deemed a waiver of any similar or
dissimilar provision or condition at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the waiving party.
               (b) This Agreement, together with the Exhibits hereto and the
documents referred to herein and therein, sets forth the entire understanding
and agreement of the parties with respect to the subject matter hereof and
supersedes all prior oral and written understandings and

 



--------------------------------------------------------------------------------



 



agreements. There are no representations, agreements, arrangements or
understandings, oral or written, among the parties relating to the subject
matter hereof which are not expressly set forth herein, and no party hereto has
been induced to enter into this Agreement, except by the agreements expressly
contained herein.
               (c) Nothing herein contained shall be construed so as to require
the commission of any act contrary to law, and wherever there is a conflict
between any provision of this Agreement and any present or future statute, law,
ordinance or regulation, the latter shall prevail, but in such event the
provision of this Agreement affected shall be curtailed and limited only to the
extent necessary to bring it within legal requirements.
               (d) This Agreement shall inure to the benefit of and be
enforceable by Executive and Executive’s heirs, executors, administrators and
legal representatives, and by the Company and its successors and assigns. This
Agreement and all rights hereunder are personal to Executive and shall not be
assignable. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company, by operation of law or by agreement
in form and substance reasonably satisfactory to Executive, to assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
               (e) If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect the other provisions or
application of this Agreement that can be given effect without the invalid
provisions or application, and to this end the provisions of this Agreement are
declared to be severable.
          16. Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California without reference to
principles of conflict of laws.
          17. Taxes. All payments required to be made to Executive hereunder,
whether during the term of Executive’s employment hereunder or otherwise, shall
be subject to all applicable federal, state and local tax withholding laws.
          18. Headings, Etc. The headings set forth herein are included solely
for the purpose of identification and shall not be used for the purpose of
construing the meaning of the provisions of this Agreement. Unless otherwise
provided, references herein to Exhibits and Paragraphs refer to Exhibits to and
Paragraphs of this Agreement.
          19. Arbitration. Any dispute or controversy between Company and
Executive, arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled by arbitration in San Diego,
California administered by the American Arbitration Association in accordance
with its National Rules for the Resolution of Employment Disputes then in effect
and judgment on the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. The arbitrator shall have the authority to award
any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. Except as necessary
in court proceedings to enforce this arbitration provision or an award rendered
hereunder, or to obtain interim relief, neither a party nor an arbitrator may
disclose the existence, content or results of any arbitration hereunder without
the prior written consent of Company and Executive. The Company shall pay all of
the direct costs and expenses

 



--------------------------------------------------------------------------------



 



in any arbitration hereunder and the arbitrator’s fees and costs; provided,
however, that the arbitrator shall have the discretion to award the prevailing
party reimbursement of its, his or her reasonable attorney’s fees and costs.
          20. Survival. Executive’s obligations under the provisions of
Paragraphs 8, 9 and 10, as well as the provisions of Paragraphs 6, 7(d),
7(e)(ii), 11 and 15 through and including 23, shall survive the termination or
expiration of this Agreement.
          21. Confidentiality. The parties agree that the existence and terms of
this Agreement are and shall remain confidential. The parties shall not disclose
the fact of this Agreement or any of its terms or provisions to any person
without the prior written consent of the other party hereto; provided, however,
that nothing in this Paragraph 21 shall prohibit disclosure of such information
to the extent required by law, nor prohibit disclosure of such information by
Executive to any legal or financial consultant, all of whom shall first agree to
be bound by the confidentiality provisions of this Paragraph 21, nor prohibit
disclosure of such information within the Company in the ordinary course of its
business to those persons with a need to know, as reasonably determined by the
Company, or by the Company to any legal or financial consultant.
          22. Construction. Each party has cooperated in the drafting and
preparation of this Agreement. Therefore, in any construction to be made of this
Agreement, the same shall not be construed against any party on the basis that
the party was the drafter.
          23. Section 409A of the Code. Subject to Subparagraph 7(g), this
Agreement shall be interpreted, construed and administered in a manner that
satisfies the requirements of Section 409A of the Code. Notwithstanding any
provision of this Agreement to the contrary, the Company may adopt such
amendments to this Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary to comply with the
requirements of Section 409A of the Code; provided that prior to taking any such
action Company shall confer with Executive and take Executive’s input into
account in good faith.
(Signature Page Follows)

 



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

                  COMPANY:    
 
                Somaxon Pharmaceuticals, Inc.      
 
  By   /s/ Kenneth Cohen    
 
     
 
Name: Kenneth Cohen    
 
      Title: President and CEO    
 
                EXECUTIVE:    
 
                /s/ Mathew Onaitis                     Matthew Onaitis    

 



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE
(Individual Termination)
     Certain capitalized terms used in this Release are defined in the
Employment Agreement by and between Somaxon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Matthew Onaitis (“Executive”) dated as of the
15th day of May, 2006 (the “Agreement”) which Executive has previously executed
and of which this Release is a part.
     Pursuant to the Agreement, and in consideration of and as a condition
precedent to the payments and benefits provided under Paragraphs 7(d)(iii) and
7(e)(ii) of the Agreement, Executive hereby furnishes the Company with this
Release.
     Executive hereby confirms his/her obligations under the Company’s
proprietary information and inventions agreement.
     On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its Subsidiaries and affiliates, and each of their
respective past or present officers, directors, agents, servants, employees,
shareholders, predecessors, successors and assigns, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
suits, debts, liens, contracts, agreements, promises, claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort. This Release includes, but is not limited to: (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment. If any court rules that Executive’s waiver of the right to
file any administrative or judicial charges or complaints is ineffective,
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.
     Executive acknowledge that he/she has read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does

1



--------------------------------------------------------------------------------



 



not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” Executive hereby expressly waives and relinquishes
all rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to his/her release of any unknown Claims Executive
may have against the Company.
     Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Agreement, any
right Executive may have to vested or earned compensation and benefits, or
Executive’s eligibility for indemnification under applicable law, Company
governance documents, Executive’s indemnification agreement with the Company or
under any applicable insurance policy with respect to Executive’s liability as
an employee or officer of the Company.
     If Executive is 40 years of age or older at the time of the termination,
Executive acknowledges that he/she is knowingly and voluntarily waiving and
releasing any rights he/she may have under ADEA. Executive also acknowledges
that the consideration given under the Agreement for the Release is in addition
to anything of value to which he/she was already entitled. Executive further
acknowledges that he/she has been advised by this writing, as required by the
ADEA, that: (A) his/her waiver and release do not apply to any rights or claims
that may arise on or after the date he/she executes this Release; (B) Executive
has the right to consult with an attorney prior to executing this Release;
(C) Executive has 21 days to consider this Release (although he/she may choose
to voluntarily execute this Release earlier); (D) Executive has 7 days following
the execution of this Release to revoke the Release; and (E) this Release shall
not be effective until the date upon which the revocation period has expired,
which shall be the 8th day after this Release is executed by Executive, without
Executive’s having given notice of revocation.
     Executive further acknowledges that Executive has carefully read this
Release, and knows and understands its contents and its binding legal effect.
Executive acknowledges that by signing this Release, Executive does so of
Executive’s own free will, and that it is Executive’s intention that Executive
be legally bound by its terms.

                            Matthew Onaitis    
 
           
 
  Date:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



Exhibit B
RELEASE
(Group Termination)
     Certain capitalized terms used in this Release are defined in the
Employment Agreement by and between Somaxon Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), and Matthew Onaitis (“Executive”) dated as of the
15th day of May, 2006 (the “Agreement”) which Executive has previously executed
and of which this Release is a part.
     Pursuant to the Agreement, and in consideration of and as a condition
precedent to the payments and benefits provided under Paragraphs 7(d)(iii) and
7(e)(ii) of the Agreement, Executive hereby furnishes the Company with this
Release.
     Executive hereby confirms his/her obligations under the Company’s
proprietary information and inventions agreement.
     On Executive’s own behalf and on behalf of Executive’s heirs, estate and
beneficiaries, Executive hereby waives, releases, acquits and forever discharges
the Company, and each of its Subsidiaries and affiliates, and each of their
respective past or present officers, directors, agents, servants, employees,
shareholders, predecessors, successors and assigns, and all persons acting by,
through, under, or in concert with them, or any of them, of and from any and all
suits, debts, liens, contracts, agreements, promises, claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity, or
otherwise, known and unknown, fixed or contingent, suspected and unsuspected,
disclosed and undisclosed (“Claims”), from the beginning of time to the date
hereof, including without limitation, Claims that arose as a consequence of
Executive’s employment with the Company, or arising out of the termination of
such employment relationship, or arising out of any act committed or omitted
during or after the existence of such employment relationship, all up through
and including the date on which this Release is executed, including, but not
limited to, Claims which were, could have been, or could be the subject of an
administrative or judicial proceeding filed by Executive or on Executive’s
behalf under federal, state or local law, whether by statute, regulation, in
contract or tort. This Release includes, but is not limited to: (1) Claims for
intentional and negligent infliction of emotional distress; (2) tort Claims for
personal injury; (3) Claims or demands related to salary, bonuses, commissions,
stock, stock options, or any other ownership interest in the Company, vacation
pay, fringe benefits, expense reimbursements, severance pay, front pay, back pay
or any other form of compensation; (4) Claims for breach of contract; (5) Claims
for any form of retaliation, harassment, or discrimination; (6) Claims pursuant
to any federal, state or local law or cause of action including, but not limited
to, the federal Civil Rights Act of 1964, as amended, the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), the federal
Employee Retirement Income Security Act of 1974, as amended, the federal
Americans with Disabilities Act of 1990, the California Fair Employment and
Housing Act, as amended, and the California Labor Code; and (7) all other Claims
based on tort law, contract law, statutory law, common law, wrongful discharge,
constructive discharge, fraud, defamation, emotional distress, pain and
suffering, breach of the implied covenant of good faith and fair dealing,
compensatory or punitive damages, interest, attorneys’ fees, and reinstatement
or re-employment. If any court rules that Executive’s waiver of the right to
file any administrative or judicial charges or complaints is ineffective,
Executive agrees not to seek or accept any money damages or any other relief
upon the filing of any such administrative or judicial charges or complaints.
     Executive acknowledge that he/she has read and understand Section 1542 of
the California Civil Code which reads as follows: “A general release does not
extend to claims which the creditor does

1



--------------------------------------------------------------------------------



 



not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor.” Executive hereby expressly waives and relinquishes
all rights and benefits under that section and any law of any jurisdiction of
similar effect with respect to his/her release of any unknown Claims Executive
may have against the Company.
     Notwithstanding the foregoing, nothing in this Release shall constitute a
release by Executive of any claims or damages based on any right Executive may
have to enforce the Company’s executory obligations under the Agreement, any
right Executive may have to vested or earned compensation and benefits, or
Executive’s eligibility for indemnification under applicable law, Company
governance documents, Executive’s indemnification agreement with the Company or
under any applicable insurance policy with respect to Executive’s liability as
an employee or officer of the Company.
     If Executive is 40 years of age or older at the time of the termination,
Executive acknowledges that he/she is knowingly and voluntarily waiving and
releasing any rights he/she may have under ADEA. Executive also acknowledges
that the consideration given under the Agreement for the Release is in addition
to anything of value to which he/she was already entitled. Executive further
acknowledges that he/she has been advised by this writing, as required by the
ADEA, that: (A) his/her waiver and release do not apply to any rights or claims
that may arise on or after the date he/she executes this Release; (B) Executive
has the right to consult with an attorney prior to executing this Release;
(C) Executive has 45 days to consider this Release (although he/she may choose
to voluntarily execute this Release earlier); (D) Executive has 7 days following
the execution of this Release to revoke the Release; (E) this Release shall not
be effective until the date upon which the revocation period has expired, which
shall be the 8th day after this Release is executed by Executive, without
Executive’s having given notice of revocation; and (F) Executive has received
with this Release a detailed list of job titles and ages of all employees who
were terminated in this group termination and the ages of all employees of the
Company in the same job classification or organizational unit who were not
terminated.
     Executive further acknowledges that Executive has carefully read this
Release, and knows and understands its contents and its binding legal effect.
Executive acknowledges that by signing this Release, Executive does so of
Executive’s own free will, and that it is Executive’s intention that Executive
be legally bound by its terms.

                            Matthew Onaitis    
 
           
 
  Date:        
 
     
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT C
SOMAXON PHARMACEUTICALS, INC.
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
     The following confirms an agreement between me and Somaxon Pharmaceuticals,
Inc., a Delaware corporation (the “Company,” which term includes the Company’s
subsidiaries, successors and assigns), which is a material part of the
consideration for my employment and continued employment by the Company:
     1. Proprietary Information. “Proprietary Information” is information that
was or is developed by, became or becomes known by, or was or is assigned or
otherwise conveyed to the Company, and which has commercial value in the
Company’s business. “Proprietary Information” includes, without limitation,
trade secrets, copyrights, ideas, techniques, know-how, inventions (whether
patentable or not), and/or any other information of any type relating to
clinical trials, regulatory approvals, designs, configurations, toolings,
documentation, recorded data, schematics, source code, object code, master
works, master databases, algorithms, flow charts, formulae, circuits, works of
authorship, mechanisms, research, manufacture, improvements, assembly,
installation, intellectual property including patents and patent applications,
business plans, past or future financing, marketing, forecasts, pricing,
customers, the salaries, duties, qualifications, performance levels, and terms
of compensation of other employees, and/or cost or other financial data
concerning any of the foregoing or the Company and its operations generally. I
understand that my employment creates a relationship of confidence and trust
between me and the Company with respect to Proprietary Information of the
Company or its customers which may be learned by me during the period of my
employment.
     2. Covenants and Agreements. In consideration of my employment by the
Company and the compensation received by me from the Company from time to time,
I hereby agree as follows:
          (a) Assignment; Confidentiality. All Proprietary Information and all
patents, copyrights, trade secret rights, rights with respect to mask works and
other rights (including throughout, without limitation, any extensions,
renewals, continuations or divisions of any of the foregoing) in connection
therewith shall be the sole property of the Company. I hereby assign to the
Company any rights I may have or acquire in such Proprietary Information. At all
times, both during my employment by the Company and after its termination, I
will keep in confidence and trust and will not use or disclose any Proprietary
Information or anything relating to it without the written consent of the
Company, except as may be necessary in the ordinary course of performing my
duties to the Company.
          (b) Return of Company Documents. In the event of the termination of my
employment by me or by the Company for any reason, I shall return all documents,
records, apparatus, equipment and other physical property, or any reproduction
of such property, whether or not pertaining to Proprietary Information,
furnished to me by the Company or produced by myself or others in connection
with my employment, to the Company immediately as and when requested by the
Company.
          (c) Disclosure of Inventions. I will promptly disclose to the Company,
or any persons designated by it, all “Inventions,” which include all
improvements, inventions, formulas, ideas, circuits, mask works, works of
authorship, processes, computer programs, algorithms, techniques, schematics,
know-how and data, whether or not patentable, made or conceived or reduced to
practice or developed by me, either alone or jointly with others, during the
term of my employment. I will also disclose to the President of the Company all
things that would be Inventions if made during the term of my employment,
conceived, reduced to practice, or developed by me within six (6) months of the
termination of my employment with the Company. Such disclosure shall be received
by the Company in confidence and does not extend the assignment made in Section
2(d) below.
          (d) Assignment of Inventions. I agree that all Inventions which I
make, conceive, reduce to practice or develop (in whole or in part, either alone
or jointly with others) during my employment shall be the sole property of the
Company to the maximum extent permitted by Section 2870 of the California Labor
Code, a copy of which is attached hereto as Exhibit A, and to the extent
permitted by law shall be “works made for hire.” This assignment shall not
extend to Inventions, the assignment of which is prohibited by Labor Code
Section 2870. The Company shall be the sole owner of all patents, copyrights,
trade secret rights, rights with respect to mask works and

 



--------------------------------------------------------------------------------



 



other intellectual property or other rights in connection therewith. I hereby
assign to the Company any rights I may have or acquire in such Inventions.
          (e) Prior Inventions. I have attached as Exhibit B a complete list of
all Inventions or improvements to which I claim ownership and that I desire to
remove from the operation of this Agreement, and I covenant that such list is
complete. If no such list is attached to this Agreement, I represent that I have
no such Inventions and improvements at the time of signing this Agreement.
          (f) Enforcement of Proprietary Rights. I agree to perform, during and
after my employment, all acts deemed necessary or desirable by the Company to
permit and assist it, at the Company’s expense, in obtaining and enforcing
patents, copyrights, trade secret rights, rights with respect to mask works or
other rights on such Inventions and/or any other Inventions I have or may at any
time assign to the Company in any and all countries. Such acts may include, but
are not limited to, execution of documents and assistance or cooperation in
legal proceedings. I hereby irrevocably designate and appoint the Company and
its duly authorized officers and agents, as my agents and attorneys-in-fact to
act for and in my behalf and instead of me, to execute and file any applications
or related filings and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, trade secret rights, rights
with respect to mask works or other rights thereon with the same legal force and
effect as if executed by me.
          (g) Records. I agree to keep and maintain adequate and current records
(in the form of notes, sketches, drawings and in any other form that may be
required by the Company) of all Proprietary Information developed by me and all
Inventions made by me during the period of my employment at the Company, which
records shall be available to and remain the sole property of the Company at all
times
          (h) No Solicitation. During the term of my employment and for one
(1) year thereafter, I will not, either directly or through others, solicit or
attempt to solicit any employee, independent contractor or consultant of the
Company to terminate his or her relationship with the Company in order to become
an employee, consultant or independent contractor to or for any other person or
entity, or otherwise encourage or solicit any employee of the Company to leave
the Company for any reason or to devote less than all of any such employee’s
efforts to the affairs of the Company; provided that the foregoing shall not
affect any responsibility I may have as an employee of the Company with respect
to the bona fide hiring and firing of Company personnel.
          (i) No Conflicting Obligations. I represent that my performance of all
the terms of this Agreement will not breach any agreement or obligation to keep
in confidence proprietary information acquired by me in confidence or in trust
prior to my employment with the Company. I have not entered into, and I agree I
will not enter into, any agreement either written or oral in conflict with this
Agreement or in conflict with my employment with the Company.
          (j) No Improper Use of Information of Prior Employers and Others.
During my employment by the Company, I will not improperly use or disclose any
confidential information or trade secrets, if any, of any former employer or any
other person to whom I have an obligation of confidentiality, and I will not
bring onto the premises of the Company any unpublished documents or any property
belonging to any former employer or any other person to whom I have an
obligation of confidentiality unless consented to in writing by that former
employer or person. I will use in the performance of my duties only information
which is generally known and used by persons with training and experience
comparable to my own, which is common knowledge in the industry or otherwise
legally in the public domain, or which is otherwise provided or developed by the
Company.
          (k) Notification of New Employer. In the event that I leave the employ
of the Company, I hereby consent to the notification of my new employer of my
rights and obligations under this Agreement.
     3. General Provisions.
          (a) Employment. I agree and understand that nothing in this Agreement
shall confer any right with respect to continuation of employment by the
Company, nor shall it interfere in any way with my right or the Company’s right
to terminate my employment at any time, with or without cause.

2



--------------------------------------------------------------------------------



 



          (b) Successors and Assigns. This Agreement shall be effective as of
the first day of my employment by the Company, and shall be binding upon me, my
heirs, executors, assigns, and administrators and shall inure to the benefit of
the Company, its subsidiaries, successors and assigns.
          (c) Survival. The provisions of this Agreement shall survive the
termination of my employment and the assignment of this Agreement by the Company
to any successor in interest or other assignee.
          (d) Legal and Equitable Remedies. Because my services are personal and
unique and because I may have access to and become acquainted with the
Proprietary Information of the Company, the Company shall have the right to
enforce this Agreement and any of its provisions by injunction, specific
performance or other equitable relief, without bond and without prejudice to any
other rights and remedies that the Company may have for a breach of this
Agreement.
          (e) Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, such provisions shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provisions were so excluded and shall be enforceable in accordance with its
terms.
          (f) Amendment. This Agreement can only be modified by a subsequent
written agreement executed by an officer of the Company.
          (g) Governing Law; Consent to Personal Jurisdiction. I understand and
agree that this Agreement shall be interpreted and enforced in accordance with
the laws of the State of California without regard to the conflict of laws
provisions thereof. I hereby expressly consent to the personal jurisdiction of
the state and federal courts located in San Diego County, California for any
lawsuit filed there against me by Company arising from or related to this
Agreement.
          (h) Titles. The titles and headings appearing at the beginning of the
numbered sections and at the beginning of paragraphs have been inserted for
convenience only and do not constitute any part of this Agreement.
          (i) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which together shall be deemed
one instrument.
Dated:                     

                       
 
  Print Name:        
 
     
 
   

          Accepted and Agreed to:    
 
        Somaxon Pharmaceuticals, Inc.    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

3



--------------------------------------------------------------------------------



 



EXHIBIT A
          §2870. Application of provision providing that employee shall assign
or offer to assign rights in invention to employer.
          Any provision in an employment agreement which provides that an
employee shall assign or offer to assign any of his or her rights in an
invention to his or her employer shall not apply to an invention for which no
equipment, supplies, facility, or trade secret information of the employer was
used and which was developed entirely on the employee’s own time, and (a) which
does not relate (1) to the business of the employer or (2) to the employer’s
actual or demonstrably anticipated research or development, or (b) which does
not result from any work performed by the employee for the employer. Any
provision which purports to apply to such an invention is to that extent against
the public policy of this state and is to that extent void and unenforceable.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Somaxon Pharmaceuticals, Inc.
[Address]
Ladies and Gentlemen:
          1. The following is a complete list of all inventions or improvements
relevant to the subject matter of my employment by Somaxon Pharmaceuticals, Inc.
(the “Company”) that have been made or conceived or first reduced to practice by
me alone or jointly with others prior to my employment by the Company that I
desire to remove from the operation of the Company’s Proprietary Information and
Inventions Agreement.
                         No inventions or improvements.
                         See below:
                         Additional sheets attached.
          2. I propose to bring to my employment the following materials and
documents of a former employer:
                         No materials or documents.
                         See below:

                       
 
  Print Name:        
 
     
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT D
SOMAXON PHARMACEUTICALS, INC.
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (“Agreement”) is made as of ___, 20___by and
between Somaxon Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and ___(“Indemnitee”).
Recitals
     WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among United States-based corporations and
other business enterprises, the Company believes that, given current market
conditions and trends, such insurance may be available to it in the future only
at higher premiums and with more exclusions. At the same time, directors,
officers and other persons in service to corporations or business enterprises
are being increasingly subjected to expensive and time-consuming litigation
relating to, among other things, matters that traditionally would have been
brought only against the Company or business enterprise itself. The certificate
of incorporation and bylaws of the Company require indemnification of the
officers and directors of the Company. Indemnitee may also be entitled to
indemnification pursuant to the General Corporation Law of the State of Delaware
(“DGCL”). The certificate of incorporation, bylaws and the DGCL expressly
provide that the indemnification provisions set forth therein are not exclusive,
and thereby contemplate that contracts may be entered into between the Company
and members of the Board, officers and other persons with respect to
indemnification;
     WHEREAS, the uncertainties relating to such insurance and to
indemnification have increased the difficulty of attracting and retaining such
persons;
     WHEREAS, the Board has determined that the increased difficulty in
attracting and retaining such persons is detrimental to the best interests of
the Company’s stockholders and that the Company should act to assure such
persons that there will be increased certainty of such protection in the future;
     WHEREAS, it is reasonable, prudent and necessary for the Company
contractually to obligate itself to indemnify, and to advance expenses on behalf
of, such persons to the fullest extent permitted by applicable law so that they
will serve or continue to serve the Company free from undue concern that they
will not be so indemnified;
     WHEREAS, this Agreement is a supplement to and in furtherance of the
certificate of incorporation and bylaws of the Company and any resolutions
adopted pursuant thereto and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder; and
     WHEREAS, Indemnitee does not regard the protection available under the
Company’s certificate of incorporation, bylaws and insurance as adequate in the
present circumstances, and may not be willing

 



--------------------------------------------------------------------------------



 



to serve as an officer or director without adequate protection, and the Company
desires Indemnitee to serve in such capacity. Indemnitee is willing to serve,
continue to serve and to take on additional service for or on behalf of the
Company on the condition that he or she be so indemnified.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     1. Services to the Company. Indemnitee will serve or continue to serve as
an officer, director or key employee of the Company for so long as Indemnitee is
duly elected or appointed or until Indemnitee tenders his or her resignation.
     2. Definitions. As used in this Agreement:
          (a) “Beneficial Owner” shall have the meaning given to such term in
Rule 13d-3 under the Exchange Act; provided, however, that Beneficial Owner
shall exclude any Person otherwise becoming a Beneficial Owner by reason of the
stockholders of the Company approving a merger of the Company with another
entity.
          (b) A “Change in Control” shall be deemed to occur upon the earliest
to occur after the date of this Agreement of any of the following events:
          (i) Acquisition of Stock by Third Party. Any Person (as defined below)
is or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 50.1% or more of the combined voting power of the Company’s
then outstanding securities;
          (ii) Change in Board of Directors. During any period of two
(2) consecutive years (not including any period prior to the execution of this
Agreement), individuals who at the beginning of such period constitute the
Board, and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in Sections 2(b)(i), 2(b)(iii) or 2(b)(iv)) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the members of the Board;
          (iii) Corporate Transactions. The effective date of a merger or
consolidation of the Company with any other entity, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 50.1% of the combined voting power
of the voting securities of the surviving entity outstanding immediately after
such merger or consolidation and with the power to elect at least a majority of
the board of directors or other governing body of such surviving entity; or
          (iv) Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement or series of agreements for
the sale or disposition by the Company of all or substantially all of the
Company’s assets.
          (c) “Corporate Status” describes the status of a person who is or was
a director, officer, trustee, general partner, managing member, fiduciary,
employee or agent of the Company or of

2



--------------------------------------------------------------------------------



 



any other Enterprise (as defined below) which such person is or was serving at
the request of the Company.
          (d) “Disinterested Director” means a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
          (e) “Enterprise” shall mean the Company and any other corporation,
limited liability company, partnership, joint venture, trust, employee benefit
plan or other enterprise of which Indemnitee is or was serving at the request of
the Company as a director, officer, trustee, general partner, managing member,
fiduciary, employee or agent.
          (f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          (g) “Expenses” shall include all reasonable attorneys’ fees,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, duplicating costs, printing and binding costs, telephone charges,
postage, delivery service fees and all other disbursements or expenses of the
type customarily incurred in connection with prosecuting, defending, preparing
to prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including,
without limitation, the premium, security for and other costs relating to any
cost bond, supersedeas bond or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.
          (h) “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement. The Company
agrees to pay the reasonable fees and expenses of the Independent Counsel
referred to above and to fully indemnify such counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
          (i) “Person” shall have the meaning set forth in Sections 13(d) and
14(d) of the Exchange Act; provided, however, that Person shall exclude (i) the
Company, (ii) any trustee or other fiduciary holding securities under an
employee benefit plan of the Company and (iii) any corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.
          (j) The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, in which Indemnitee was, is or will be involved as a party or otherwise
by reason of the fact that Indemnitee is or was a director or officer of the
Company, by reason of any action taken (or failure to act) by him or her or of
any action (or failure to act) on his or her part while acting as a director or
officer of the Company, or by reason of the fact that he or she is or was
serving at the request of the Company as a director, officer, trustee, general
partner, managing member, fiduciary, employee or agent of any other Enterprise,
in each

3



--------------------------------------------------------------------------------



 



case whether or not serving in such capacity at the time any liability or
expense is incurred for which indemnification, reimbursement or advancement of
expenses can be provided under this Agreement.
          (k) References to “other enterprise” shall include employee benefit
plans; references to "fines” shall include any excise tax assessed with respect
to any employee benefit plan; references to “serving at the request of the
Company” shall include any service as a director, officer, employee or agent of
the Company which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acted in good faith and in a
manner he or she reasonably believed to be in the best interests of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Company” as
referred to in this Agreement.
     3. Indemnity in Third-Party Proceedings. The Company shall indemnify
Indemnitee in accordance with the provisions of this Section 3 if Indemnitee is,
or is threatened to be made, a party to or a participant (as a witness or
otherwise) in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 3,
Indemnitee shall be indemnified against all Expenses, judgments, fines,
penalties and amounts paid in settlement (including all interest, assessments
and other charges paid or payable in connection with or in respect of such
Expenses, judgments, fines, penalties and amounts paid in settlement) actually
and reasonably incurred by Indemnitee or on his or her behalf in connection with
such Proceeding or any claim, issue or matter therein, if Indemnitee acted in
good faith and in a manner he or she reasonably believed to be in or not opposed
to the best interests of the Company and, in the case of a criminal proceeding,
he or she had no reasonable cause to believe that his or her conduct was
unlawful.
     4. Indemnity in Proceedings by or in the Right of the Company. The Company
shall indemnify Indemnitee in accordance with the provisions of this Section 4
if Indemnitee is, or is threatened to be made, a party to or a participant (as a
witness or otherwise) in any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on his or her behalf in connection with such Proceeding or any claim, issue
or matter therein, if Indemnitee acted in good faith and in a manner he or she
reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall be made under this Section 4 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court to be liable to the Company, unless and only to the
extent that any court in which the Proceeding was brought or the Delaware Court
of Chancery shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification.
     5. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by him or her in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by him or her
or on his or her behalf in connection with each successfully resolved claim,
issue or matter. If Indemnitee is not wholly successful in such Proceeding, the
Company also shall indemnify Indemnitee against all Expenses reasonably incurred
in connection with a claim, issue or matter related to any claim, issue or
matter on which Indemnitee was successful. For purposes of this Section and
without limitation, the termination of any claim, issue or

4



--------------------------------------------------------------------------------



 



matter in such a Proceeding by dismissal, with or without prejudice, shall be
deemed to be a successful result as to such claim, issue or matter.
     6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of his
Corporate Status, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or her or on his or her behalf in connection therewith.
7. Additional Indemnification.
          (a) Notwithstanding any limitation in Sections 3, 4 or 5, the Company
shall indemnify Indemnitee to the fullest extent permitted by law if Indemnitee
is a party to or threatened to be made a party to any Proceeding (including a
Proceeding by or in the right of the Company to procure a judgment in its favor)
against all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties and
amounts paid in settlement) actually and reasonably incurred by Indemnitee in
connection with the Proceeding. No indemnity shall be made under this Section
7(a) on account of Indemnitee’s conduct which constitutes a breach of
Indemnitee’s duty of loyalty to the Company or its stockholders or is an act or
omission not in good faith or which involves intentional misconduct or a knowing
violation of the law.
          (b) For purposes of Section 7(a), the meaning of the phrase “to the
fullest extent permitted by law” shall include, but not be limited to:
          (i) to the fullest extent permitted by the provision of the DGCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the DGCL; and
          (ii) to the fullest extent authorized or permitted by any amendments
to or replacements of the DGCL adopted after the date of this Agreement that
increase the extent to which a corporation may indemnify its officers and
directors.
     8. Exclusions. Notwithstanding any other provision in this Agreement, the
Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:
          (a) for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under any insurance
policy or other indemnity provision;
          (b) for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Company within the meaning
of Section 16(b) of the Exchange Act or similar provisions of state statutory
law or common law; or
          (c) except as otherwise provided in Sections 13(d)-(f) hereof, prior
to a Change in Control, in connection with any Proceeding (or any part of any
Proceeding) initiated by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Board of Directors of
the Company authorized the Proceeding (or any part of any Proceeding) prior to
its initiation or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.

5



--------------------------------------------------------------------------------



 



     9. Advances of Expenses; Defense of Claim.
          (a) Notwithstanding any provision of this Agreement to the contrary,
the Company shall advance the expenses incurred by Indemnitee in connection with
any Proceeding within ten (10) days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made without regard to
Indemnitee’s ability to repay the expenses and without regard to Indemnitee’s
ultimate entitlement to indemnification under the other provisions of this
Agreement. Advances shall include any and all reasonable Expenses incurred
pursuing an action to enforce this right of advancement, including Expenses
incurred preparing and forwarding statements to the Company to support the
advances claimed. Indemnitee shall qualify for advances solely upon the
execution and delivery to the Company of an undertaking providing that
Indemnitee undertakes to repay the advance to the extent that it is ultimately
determined that Indemnitee is not entitled to be indemnified by the Company.
This Section 9(a) shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 8.
          (b) The Company will be entitled to participate in the Proceeding at
its own expense.
          (c) The Company shall not settle any action, claim or Proceeding (in
whole or in part) which would impose any Expense, judgment, fine, penalty or
limitation on Indemnitee without Indemnitee’s prior written consent.
     10. Procedure for Notification and Application for Indemnification.
          (a) Within sixty (60) days after the actual receipt by Indemnitee of
notice that he or she is a party to or a participant (as a witness or otherwise)
in any Proceeding, Indemnitee shall submit to the Company a written notice
identifying the Proceeding. The omission by Indemnitee to notify the Company
will not relieve the Company from any liability which it may have to Indemnitee
(i) otherwise than under this Agreement and (ii) under this Agreement only to
the extent the Company can establish that such omission to notify resulted in
actual prejudice to the Company.
          (b) Indemnitee shall thereafter deliver to the Company a written
application to indemnify Indemnitee in accordance with this Agreement. Such
application(s) may be delivered from time to time and at such time(s) as
Indemnitee deems appropriate in his or her sole discretion. Following such a
written application for indemnification by Indemnitee, Indemnitee’s entitlement
to indemnification shall be determined in accordance with Section 11(a) of this
Agreement.
     11. Procedure Upon Application for Indemnification.
          (a) Upon written request by Indemnitee for indemnification pursuant to
Section 10(b), a determination, if required by applicable law, with respect to
Indemnitee’s entitlement thereto shall be made in the specific case: (i) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board; or (ii) if so requested by Indemnitee, in his or her sole discretion,
by Independent Counsel in a written opinion to the Board, a copy of which shall
be delivered to Indemnitee. If it is so determined that Indemnitee is entitled
to indemnification, payment to Indemnitee shall be made within ten (10) days
after such determination. Indemnitee shall reasonably cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses

6



--------------------------------------------------------------------------------



 



(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.
          (b) In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 11(a) hereof, the
Independent Counsel shall be selected as provided in this Section 11(b). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Board of Directors, and the Company shall give written notice to
Indemnitee advising him of the identity of the Independent Counsel so selected.
If a Change in Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board of Directors, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Company advising it of
the identity of the Independent Counsel so selected. In either event, Indemnitee
or the Company, as the case may be, may, within 10 days after such written
notice of selection shall have been received, deliver to the Company or to
Indemnitee, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 2 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion. Absent a proper
and timely objection, the person so selected shall act as Independent Counsel.
If such written objection is so made and substantiated, the Independent Counsel
so selected may not serve as Independent Counsel unless and until such objection
is withdrawn or a court of competent jurisdiction has determined that such
objection is without merit. If, within 20 days after submission by Indemnitee of
a written request for indemnification pursuant to Section 10(b) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition a court of competent jurisdiction (the
“Court”) for resolution of any objection which shall have been made by the
Company or Indemnitee to the other’s selection of Independent Counsel and/or for
the appointment as Independent Counsel of a person selected by the Court or by
such other person as the Court shall designate, and the person with respect to
whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Upon the due commencement of any
judicial proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
          (c) The Company agrees to pay the reasonable fees of Independent
Counsel and to fully indemnify such Independent Counsel against any and all
Expenses, claims, liabilities and damages arising out of or relating to this
Agreement or its engagement pursuant hereto.
     12. Presumptions and Effect of Certain Proceedings.
          (a) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 10(b) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making by
any person, persons or entity of any determination contrary to that presumption.
Neither the failure of the Company (including by the Board or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by the Board or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be

7



--------------------------------------------------------------------------------



 



a defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.
          (b) If the person, persons or entity empowered or selected under
Section 11 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days after
receipt by the Company of the request therefor, the requisite determination of
entitlement to indemnification shall be deemed to have been made and Indemnitee
shall be entitled to such indemnification, absent (i) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period shall be extended for
a reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.
          (c) The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that his or her
conduct was unlawful.
          (d) For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by the officers of the Enterprise in
the course of their duties, or on the advice of legal counsel for the Enterprise
or on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected by the Enterprise. The provisions of this Section 12(d) shall not be
deemed to be exclusive or to limit in any way the other circumstances in which
Indemnitee may be deemed or found to have met the applicable standard of conduct
set forth in this Agreement.
          (e) The knowledge and/or actions, or failure to act, of any other
director, trustee, partner, managing member, fiduciary, officer, agent or
employee of the Enterprise shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement.
     13. Remedies of Indemnitee.
          (a) In the event that (i) a determination is made pursuant to
Section 11 of this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) advancement of Expenses is not timely made pursuant
to Section 9 of this Agreement, (iii) no determination of entitlement to
indemnification shall have been made pursuant to Section 11(a) of this Agreement
within the time period specified in Section 12(b) of this Agreement,
(iv) payment of indemnification is not made pursuant to Section 5, 6, 7 or the
last sentence of Section 11(a) of this Agreement within ten (10) days after
receipt by the Company of a written request therefor or (v) payment of
indemnification pursuant to Section 3 or Section 4 of this Agreement is not made
within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
a court of his or her entitlement to such indemnification or advancement of
Expenses. Alternatively, Indemnitee, at his or her option, may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the

8



--------------------------------------------------------------------------------



 



Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.
          (b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial, or
arbitration, on the merits and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be, and the Company may not refer to or introduce into evidence any
determination pursuant to Section 11(a) of this Agreement adverse to Indemnitee
for any purpose. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 13, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 9 until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).
          (c) If a determination shall have been made pursuant to Section 11(a)
of this Agreement that Indemnitee is entitled to indemnification, the Company
shall be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 13, absent (i) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee’s statement not materially misleading, in connection with the request
for indemnification or (ii) a prohibition of such indemnification under
applicable law.
          (d) In the event that Indemnitee, pursuant to this Section 13, seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
against, any and all Expenses actually and reasonably incurred by him or her in
such judicial adjudication or arbitration. If it shall be determined in said
judicial adjudication or arbitration that Indemnitee is entitled to receive part
but not all of the indemnification or advancement of Expenses sought, Indemnitee
shall be entitled to recover from the Company, and shall be indemnified by the
Company against, any and all Expenses reasonably incurred by Indemnitee in
connection with such judicial adjudication or arbitration.
          (e) The Company shall be precluded from asserting in any judicial
proceeding or arbitration commenced pursuant to this Section 13 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
          (f) The Company shall indemnify Indemnitee to the fullest extent
permitted by law against all Expenses and, if requested by Indemnitee, shall
(within ten (10) days after the Company’s receipt of such written request)
advance such Expenses to Indemnitee, which are incurred by Indemnitee in
connection with any judicial proceeding or arbitration brought by Indemnitee for
(i) indemnification or advances of Expenses by the Company under this Agreement
or any other agreement or provision of the Company’s certificate of
incorporation or bylaws now or hereafter in effect or (ii) recovery or advances
under any insurance policy maintained by any person for the benefit of
Indemnitee, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance or insurance recovery, as the case may
be.
     14. Non-Exclusivity; Survival of Rights; Insurance; Subrogation.

9



--------------------------------------------------------------------------------



 



          (a) The rights of indemnification and to receive advancement of
Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Company’s certificate of incorporation, the Company’s bylaws, any
agreement, a vote of stockholders, a resolution of directors or otherwise. No
amendment, alteration or repeal of this Agreement or of any provision hereof
shall limit or restrict any right of Indemnitee under this Agreement in respect
of any action taken or omitted by such Indemnitee in his Corporate Status prior
to such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law, in equity or otherwise. The assertion or employment
of any right or remedy hereunder or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.
          (b) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, trustees,
partners, managing members, fiduciaries, employees or agents of the Company or
of any other Enterprise which such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any such
director, trustee, partner, managing member, fiduciary, officer, employee or
agent under such policy or policies. If, at the time the Company receives notice
from any source of a Proceeding as to which Indemnitee is a party or a
participant (as a witness or otherwise), the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of such
Proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such Proceeding in accordance with the terms of
such policies.
          (c) In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Company to bring suit to enforce such rights.
          (d) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable hereunder (or for which advancement
is provided hereunder) if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.
          (e) The Company’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Company as a
director, officer, trustee, partner, managing member, fiduciary, employee or
agent of any other Enterprise shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement of expenses from such
Enterprise.
     15. Duration of Agreement. This Agreement shall continue until and
terminate upon the later of: (a) ten (10) years after the date that Indemnitee
shall have ceased to serve as a director or officer of the Company or as a
director, officer, trustee, partner, managing member, fiduciary, employee or
agent of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise which Indemnitee served at the request of the
Company; or (b) one (1) year after the final termination of any Proceeding
(including any rights of appeal thereto) then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any

10



--------------------------------------------------------------------------------



 



Proceeding commenced by Indemnitee pursuant to Section 13 of this Agreement
relating thereto (including any rights of appeal of any Section 13 Proceeding).
     16. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.
     17. Enforcement and Binding Effect.
          (a) The Company expressly confirms and agrees that it has entered into
this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve as a director or officer of the Company, and the
Company acknowledges that Indemnitee is relying upon this Agreement in serving
as a director or officer of the Company.
          (b) This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof.
          (c) The indemnification and advancement of expenses provided by or
granted pursuant to this Agreement shall apply to Indemnitee’s service as an
officer, director or key employee of the Company prior to the date of this
Agreement.
          (d) The indemnification and advancement of expenses provided by or
granted pursuant to this Agreement shall continue as to a person who has ceased
to be a director, officer, employee or agent and shall inure to the benefit of
the heirs, executors and administrators of such a person.
     18. Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
     19. Notice by Indemnitee. Indemnitee agrees promptly to notify the Company
in writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.
     20. Notices. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed to have been duly given
(a) if delivered by hand and receipted for by the party to whom said notice or
other communication shall have been directed or (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed:

11



--------------------------------------------------------------------------------



 



          (a) If to Indemnitee, at the address indicated on the signature page
of this Agreement, or such other address as Indemnitee shall provide in writing
to the Company.
          (b) If to the Company to:
Somaxon Pharmaceuticals, Inc.
                                        
                                        
                                        
or to any other address as may have been furnished to Indemnitee in writing by
the Company.
     21. Contribution. To the fullest extent permissible under applicable law,
if the indemnification provided for in this Agreement is unavailable to
Indemnitee for any reason whatsoever, the Company, in lieu of indemnifying
Indemnitee, shall contribute to the amount incurred by Indemnitee, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect: (i) the relative benefits received by the Company and Indemnitee as
a result of the event(s) and/or transaction(s) giving rise to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
     22. Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 13(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) appoint, to the extent such party is
not a resident of the State of Delaware, irrevocably Corporation Service
Company, 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808, as its
agent in the State of Delaware as such party’s agent for acceptance of legal
process in connection with any such action or proceeding against such party with
the same legal force and validity as if served upon such party personally within
the State of Delaware, (iv) waive any objection to the laying of venue of any
such action or proceeding in the Delaware Court and (v) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Delaware Court has been brought in an improper or inconvenient forum.
     23. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.
     24. Miscellaneous. Use of the masculine pronoun shall be deemed to include
usage of the feminine pronoun where appropriate. The headings of the sections
and paragraphs of this Agreement are inserted for convenience only and shall not
be deemed to constitute part of this Agreement or to affect the construction
thereof.

12



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties have caused this Indemnification Agreement
to be signed as of the day and year first above written.

                      Somaxon Pharmaceuticals, Inc.,       Indemnitee:     a
Delaware corporation                
 
                   
By:
                                      Name:                               [Name]
   
 
                   
Title:
                   
 
                   
 
                   
 
          Address:        
 
             
 
   
 
         
 
   
 
         
 
   

13